DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodington et al (US 20050179582). Woodington teaches (claim 1) a  method for a radar system (abs), the method comprising: transmitting, by a transmit channel of the radar system, a frame comprising first, second, and third chirps (fig 5a, ites r1, r2, r3), each chirp having a chirp start frequency (para 8, “At least one of the radar frequency sweeps has at least one of a different time ”), wherein the chirp start frequency of the transmitted chirps is dithered (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), and receiving, by a receive channel of the radar system, a frame of reflected chirps based on the transmitted frame (para 33, “processes these control signals and radar return signals received by the radar system 10 in order to detect objects within the field of view of the radar system”), and generating a digital intermediate frequency (IF) signal (fig 3, para 42 “range determination is thus provided by measuring the beat frequency between the frequencies of the sample 58 of the transmit signal and the return signal 54”, para 44, “An analog-to-digital (A/D) converter 68 receives the output of a video amplifier 64 and converts the signal to digital form for coupling to the DSP 30 for detection processing”), (claim 2) each first, second, and third reflected chirp has a sampling window start time, the method further comprising dithering the sampling window start time of the reflected chirps (fig 13, items 656a, 656b, 656c), (claim 3, 10, and 16) each sampling window start time, a frequency of the first reflected chirp is approximately equal to a frequency of the second reflected chirp, and to a frequency of the third reflected chirp (fig 13, items 652a, b, c, and d “the frequency appears to be approximately equal at the start of the sampling”), (claim 4 and 11) the frame of transmitted chirps further has an idle time between the chirps, the method further comprising dithering the idle time between the transmitted chirps (fig 5a, items spectrally pure frequency input to an FFT, input weighting can make the resulting FFT output appear in a smaller number of frequency bins than would occur with no input weighting. Since the frequency difference between the received echo and the transmitted signal relates directly to range”), (claim 8) a radar system (Abs), comprising: a radar transceiver integrated circuit (para 44, “The digital interface 36 is provided in the form of a controller area network (CAN) transceiver”), comprising: a timing engine configured to generate one or more chirp control signals for controlling generation of chirps in the radar transceiver (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), a local oscillator coupled to the timing engine (para 46, “the output signal from amplifier 94 corresponds to a local oscillator (LO) signal 58 fed to an LO input port of a mixer 60 in the receive signal path”), the local oscillator configured to: receive the one or more chirp control signals; and generate a frame comprising first, second, and third chirps, each chirp having a chirp start frequency, wherein the frame further has an idle time between the chirps (para 8, “At least one of the radar frequency sweeps has at least one of a ” and para 33, “the DSP 30 processes these control signals and radar return signals received by the radar system 10 in order to detect objects within the field of view of the radar system”), ; and a control module coupled to the timing engine, the control module configured to dither the start frequencies of the chirps (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), (claim 9) the control module is further configured to dither a sampling window start time of reflected chirps received from an analog-to-digital converter (fig 13, chirp 1, 2, and 3), (claim 15) a method for a radar system (abs), comprising: dithering, by a control module of the radar system, a chirp start frequency of a plurality of transmitted chirps (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”); dithering, by the control module, a sampling window start time of reflected chirps generated by the transmitted chirps (fig 13, chirp 1, 2, and 3), and dithering, by the control module, an idle time between the transmitted chirps (fig 5a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodington as applied to claims 6, 13, and 18 above, and further in view of Melzer et al (US 20190113600). Melzer teaches (claim 7, 14, and 19) performing a two-dimensional FFT on the digital IF signal to generate a range-Doppler array (para 43, “the FFT is applied to the Range Map R[n, m] along the "slow" time axis. The resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m].”). It would have been obvious to modify Woodington to include performing a two-dimensional FFT on the digital IF signal to generate a range-Doppler array because it would allow the device to determine the range and velocity of the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648